Ogden, J.
The indictment in this case is too indefinite and uncertain to support a conviction. The defendants are charged with entering, with force and arms, by night, the store house of Simon E. Clement, with intent then and there, feloniously and burglariously, to steal, take and carry away the goods and chattels of the said Simon E. Clement. The intent charged is not sufficiently definite to constitute the crime of burglary ; neither the language of the statute-nor its equivalent is used. Had the indictment charged the defendants with entering the house, with intent of committing a felony, or of committing the crime of “theft from a house,” or any other felony, charging it specifically, that might have been sufficient. But to charge that defendant did steal, take and carry away the goods and chattels of another, from a house, is not specifically charging a felony. The remaining portion of the indictment (whether from the carelessness of the clerk in making the transcript, or from an original defect in the indictment, we are unable to determine), is-absolutely unintelligible. The jury found the defendants guilty of burglary; and as the indictment is insufficient to warrant such a finding, the judgment is-reversed ; and because of the insufficiency of the indictment in other respects, we think the court erred in. overruling the motion to quash.
The case is therefore dismissed.
Reversed ahd dismissed.